MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                        Mar 11 2015, 9:55 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Gregory F. Zoeller
Laura Raiman                                             Attorney General of Indiana
Alcorn Sage Schwartz & Magrath, LLP
                                                         Richard C. Webster
Madison, Indiana
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA


Aaron M. Taylor,                                         March 11, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         03A01-1410-CR-439
        v.                                               Appeal from the Bartholomew
                                                         Circuit Court.
                                                         The Honorable Stephen R.
State of Indiana,                                        Heimann, Judge.
Appellee-Plaintiff                                       Cause Nos. 03C01-1306-FB-3400
                                                                    03C01-1306-FB-3401




Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 03A01-1410-CR-439 | March 11, 2015      Page 1 of 5
[1]   Aaron Taylor appeals the trial court’s revocation of his probation. He argues

      that the trial court erred when it ordered the remainder of his suspended

      sentence to be executed. Finding no error, we affirm.


                                                    Facts
[2]   On November 2, 2009, Taylor pleaded guilty to class B felony burglary and

      receiving stolen property.1 On December 1, 2009, the trial court sentenced

      Taylor to fifteen years with eight years suspended for the burglary conviction

      and imposed a two-and-one-half-year suspended sentence for the receiving

      stolen property conviction. The two sentences were to be served consecutively.


[3]   On or about March 30, 2013, Taylor was released from prison. He was

      admitted to the Bartholomew County Community Corrections Program to

      serve probation. On June 17, 2013, the State filed a petition to revoke

      probation, alleging that Taylor had committed class D felony domestic battery

      and class A misdemeanor domestic battery. On October 22, 2013, the State

      filed an amended petition to revoke probation because Taylor had tested

      positive for Suboxone, a controlled substance, and had failed to pay his court

      ordered costs and fees.


[4]   On September 15, 2014, the trial court held a hearing. At the hearing, Taylor

      admitted that he had violated the terms of his probation by using Suboxone and




      1
        Taylor was charged with burglary under cause number 03C01-1306-FB-3400. He was charged with
      receiving stolen property under cause number 03C01-1306-FB-3401.

      Court of Appeals of Indiana | Memorandum Decision 03A01-1410-CR-439 | March 11, 2015      Page 2 of 5
      failing to complete substance abuse treatment courses. He testified that he was

      sorry for his behavior, that his use of Suboxone had been a relapse into

      addiction, and that he knew that he needed substance abuse treatment. In

      addition, Taylor’s probation officer testified that Taylor had “done okay on

      probation,” and indicated that she did not recommend placing Taylor back in

      prison. Tr. p. 6.


[5]   At the conclusion of the hearing, the trial court took note of Taylor’s drug

      problem. The trial court ordered Taylor to serve the remaining eight years of

      his sentence at the Department of Correction (DOC), but also recommended

      that Taylor be placed in a therapeutic community while serving his time at the

      DOC. The trial court stated that it would “maintain jurisdiction over this case

      to potentially modify [Taylor’s] sentence . . . to modify [Taylor] back out of the

      Department of Corrections [sic] upon [Taylor’s] successful completion of [a]

      therapeutic community.” Id. at 25. Taylor now appeals.


                                   Discussion and Decision
[6]   Taylor argues that the trial court erred when it revoked his probation and

      executed the remainder of his suspended sentence. The decision to revoke

      probation is within the sole discretion of the trial court. Reyes v. State, 868

      N.E.2d 438, 440 (Ind. 2007). On appeal, we review that decision for an abuse

      of discretion. Woods v. State, 892 N.E.2d 637, 639 (Ind. 2008). We consider

      only the evidence most favorable to the judgment without reweighing the

      evidence or judging the credibility of the witnesses. Id. If we find there is


      Court of Appeals of Indiana | Memorandum Decision 03A01-1410-CR-439 | March 11, 2015   Page 3 of 5
      substantial evidence of probative value to support the trial court’s decision that

      a defendant violated the terms of his probation, this Court will affirm the trial

      court’s decision to revoke probation. Id. at 639-40.


[7]   Taylor argues that the trial court erred in imposing the “most extreme sanction

      available.” Appellant’s Br. p. 6. He admits that he has suffered from serious

      drug abuse and that he had relapsed several times. However, he argues that he

      has persevered and has still managed to better himself by obtaining his GED

      and maintaining regular employment. In support of his argument, he points to

      the testimony of his probation officer, who did not recommend that he be

      returned to the DOC. Tr. p. 8. He also points out that the attorney for the

      State stated that “it appears [Taylor’s] probation officer is willing to work with

      him and give him the opportunity to attempt to rehabilitate himself outside of a

      penal facility perhaps one last time.” Id. p. 24. Therefore, Taylor argues that

      all parties agreed that he should not be returned to the DOC and contends that

      the trial court should have placed him on work release rather than executing the

      remainder of his sentence.


[8]   However, evidence at the probation hearing showed that Taylor had been

      unsuccessful in his attempts to rehabilitate himself. Taylor’s own testimony

      revealed that he had relapsed several times. Id. at 15, 17. He admitted that he

      had violated the terms of his probation and that he had used Suboxone. Id. at

      6. In addition, while the State did recognize that Taylor’s probation officer was

      willing to work with him, she also told the trial court that Taylor was “near the



      Court of Appeals of Indiana | Memorandum Decision 03A01-1410-CR-439 | March 11, 2015   Page 4 of 5
       point that perhaps he’s in need of treatment that can best be provided at a penal

       facility.” Tr. p. 24.


[9]    Furthermore, the trial court was clearly mindful of Taylor’s substance abuse

       problem. After looking at the evidence, including Taylor’s admission that he

       had failed to complete a substance abuse program and had relapsed, the trial

       court recommended that he be placed in a therapeutic community at the DOC.

       Id. at 25. In addition, the trial court maintained jurisdiction of the case so that

       it might monitor Taylor’s progress in a therapeutic community and consider

       modification in the future. Id.


[10]   As noted above, if we find there is substantial evidence of probative value to

       support the trial court’s decision that a defendant violated the terms of his

       probation, we will affirm the trial court’s decision to revoke probation. Woods,

       892 N.E.2d at 639-40. Here, in light of the evidence and Taylor’s concession

       that he did violate his probation, we find that there was substantial evidence of

       probative value to support the trial court’s determination that Taylor violated

       his probation.


[11]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 03A01-1410-CR-439 | March 11, 2015   Page 5 of 5